Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 20, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant challenges the Unemployment Insurance Appeal Board’s ruling that claimant voluntarily left his position as a sales representative without good cause. The record reveals that the employer informed its sales representatives that they would need to purchase personal computers to be used in placing sales orders. When claimant’s manager told him that a computer would be necessary in the future in order to perform his job, claimant quit under the mistaken belief that he could not continue working without immediately purchasing a computer. Significantly, other sales representatives continued to work without computers and to submit written orders after claimant left. Under these circumstances, we conclude that substantial evidence supports the Board’s finding that claimant left his employment in anticipation of discharge, which does not constitute good reason for leaving employment (see, e.g., Matter of Bradley [Hudacs], 190 AD2d 949; Matter of *979Greene [Hartnett], 176 AD2d 411). Claimant’s remaining contentions, including that the terms of his employment were significantly altered, have been reviewed and found to be unpersuasive.
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.